UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2010 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 000-22905 GOLDEN PHOENIX MINERALS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 41-1878178 (State or Other Jurisdiction Of Incorporation or Organization) (I.R.S. Employer Identification Number) 1675 East Prater Way, Suite 102, Sparks, Nevada (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (775) 853-4919 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-3 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes ¨ No x As of August 13, 2010 there were 241,828,762 outstanding shares of the registrant’s common stock. 1 GOLDEN PHOENIX MINERALS, INC. FORM 10-Q INDEX Page Number PART I – FINANCIAL INFORMATION Item 1.Financial Statements Condensed Balance Sheets as of June 30, 2010 (Unaudited) and December 31, 2009 3 Condensed Statements of Operations for the Three Months and Six Months Ended June 30, 2010 and 2009 (Unaudited) 4 Condensed Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 (Unaudited) 6 Notes to Condensed Financial Statements (Unaudited) 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3.Quantitative and Qualitative Disclosures About Market Risk 45 Item 4T.Controls and Procedures 46 PART II – OTHER INFORMATION Item 1.Legal Proceedings 46 Item 1A.Risk Factors 46 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3.Defaults Upon Senior Securities 47 Item 5.Other Information 47 Item 6.Exhibits 47 Signature Page 49 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements GOLDEN PHOENIX MINERALS, INC. Condensed Balance Sheets June 30, 2010 (Unaudited) December 31, 2009 ASSETS Current assets: Cash and cash equivalents $ $ Receivables, net — Prepaid expenses and other current assets Marketable securities — Total current assets Property and equipment, net Other assets: Deposits Note receivable — — Assets of discontinued operations — Total other assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued liabilities Current portion of severance obligations — Current portion of long-term debt Amounts due to related parties Deposits received — Total current liabilities Long-term liabilities: Long-term debt Amounts due to related parties — Liabilities of discontinued operations — Total long-term liabilities Total liabilities Commitments and contingencies Stockholders’ equity (deficit): Preferred stock, no par value, 50,000,000 shares authorized, none issued — — Common stock; $0.001 par value, 400,000,000 shares authorized, 234,328,762 and 223,180,210 shares issued and outstanding, respectively Additional paid-in capital Other comprehensive loss ) — Accumulated deficit ) ) Total stockholders’ equity (deficit) ) $ $ See accompanying notes to condensed financial statements 3 GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Sales $
